[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                           FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           MAY 24, 2001
                                         No. 97-2618
                                                                        THOMAS K. KAHN
                                                                             CLERK
                           D.C. Docket No. 95-89-CR-T-24-C


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus


SIGMA INTERNATIONAL, INC.,
d.b.a. SIGMA U.S.A., INC; CHARLES
STERNISHA, et al.,


                                                                Defendants-Appellants.



                     Appeals from the United States District Court
                          for the Middle District of Florida

                                       (May 24, 2001)

Before TJOFLAT, BIRCH and BRIGHT*, Circuit Judges.

______________________
*Honorable Myron H. Bright, U.S. Circuit Judge for the Eighth Circuit, sitting by designation.
PER CURIAM:

      In light of our opinion on rehearing in United States v. Sigma, 244 F.3d 841

(11th Cir. 2001), the panel's prior opinion, United States v. Sigma, 196 F.3d 1314

(11th Cir. 1999), is hereby VACATED.